IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
Deatrice White-Ahmed,

Plaintiff,

C.A. No. Nl 8C-07-l72 JRJ

V.

Rochelle D. Booker,

Defendant.

Date Sublnitted: January 16, 2019
Date Decided: February 5, 2019

ORDER
AND NOW TO WIT, this S_th day of February, 2019, the Court having
heard and duly considered the Defendant Rochelle D. Booker’s Motion to Dismiss
and Plaintiff’s response thereto, IT APPEARS THAT:

l. Plaintiff Deatrice White-Ahmed has sued Rochelle D. Booker (“Booker”)
claiming she is “partly liable” for the death of Plaintiff’s daughter, Whitney
White (“White”).l Booker denies she is in any Way responsible for White’s
death and has filed a Motion to Dismiss the Cornplaint.2

2. According to Plaintiff, Booker failed to lock the door of the residence Where

White Was staying. White’s cell phone Was stolen because the door Was

unlocked. Booker told White that Martin Taylor stole White’s phone. When

 

l Complaint, Trans. ID 62260116.
2 Amended Answer (“Booker Answer”), Trans. ID 62759707. The Plaintiff and Booker are

self-represented

White went to see Martin Taylor to retrieve her phone, Martin Taylor murdered
White.3

3. While not expressly stated in the Complaint, Plaintiff alleges a wrongful death
claim against Booker.

4. Pursuant to 10 Del. C. § 3724, an action for wrongful death “shall be for the
benefit of the spouse, parent, child, and siblings of the deceased person.”4 Only
one action under the subchapter lies in respect to the death of a person.5 The
Wrongful Death statute states, in pertinent part:

In an action under this subchapter, damages may be
awarded to the beneficiaries proportioned to the injury
resulting from the wrongful death. The amount
recovered shall be divided among the beneficiaries in
shares directed by the verdict.6

In fixing the amount of damages to be awarded under this
subchapter, the court or jury shall consider all the facts and
circumstances and from them fix the award at such sum as
will fairly compensate for the injury resulting from the
death. In determining the amount of the award the court
or jury may consider the following:

(l) Deprivation of the expectation of pecuniary
benefits to the beneficiary or beneficiaries that would

have resulted from the continued life of the deceased;

(2) Loss of contribution for support;

 

3 Id.

4 10 Del. C. § 3724(a).
5 10 Del. C. § 3724(@).
6 10 Del. C. § 3724(¢).

(3) Loss of parental, marital and household services,
including the reasonable cost of providing for the care
of minor children;

(4) Reasonable funeral expenses not to exceed
$7,000, or the amount designated in § 5546(a) of Title
29, whichever is greater;

(5) Mental anguish resulting from such death to the
surviving spouse and next-of-kin of such deceased
person. However, when mental anguish is claimed as
a measure of damages under this subchapter, such
claim for mental anguish will be applicable only to the
surviving spouse, children and persons to whom the
deceased stood in loco parentis at the time of the injury
which caused the death of the deceased, parents and
persons standing in 1000 parentis to the deceased at the
time of the injury which caused the death of the
deceased (if there is no surviving spouse, children or
persons to whom the deceased stood in 1000 parentis),
and siblings (if there is no surviving spouse, children,
persons to whom the deceased stood in 1000 parentis at
the time of the injury, parents or persons standing in
1000 parentis to the deceased at the time of the injury
which caused the death of the deceased).7

5. In determining whether Plaintiff s Complaint fails to state a claim, the Court is
mindful that a pleading filed by a self-represented (“pro se”) plaintiff is “judged
by a less stringent standard than a pleading or document filed by an attorney.”8

6. As for the requirement of Super. Ct. Civ. R. 8(b)(l), Plaintiff’ s Complaint

contains a “short and plain statement of the claim” showing that she is entitled to

 

7 10 Del. C. § 3724(d).
8 Johnston v. State, 442 A.2d 1362, 1364 (Del. 1982) (citation omitted) (internal quotation
omitted); Batchelor v. Alexis Properties, 2018 WL 5919683, at *7 (Del. Super. 2018).

relief. As for the requirement of Super. Ct. Civ. R. 8(b)(2), the Complaint is
vague and lacking in detail as to what damages Plaintiff seeks, and is entitled to,
as a result of her daughter’s death. 9 Notwithstanding this, because the
Complaint puts the opposing party on notice of the claim being brought against
her, the Court will not dismiss the claim under Super. Ct. Civ. R. 12(b)(6) at this
time.‘°
WHEREFORE, IT IS HEREBY ORDERED AS FOLLOWS: Booker’s
Motion to Dismiss is DENIED without prejudice, and Plaintiff shall file a more
definite statement setting forth the damages she claims for the wrongful death

of Whitney White by no later than March 4, 2019.ll

 

Original to Prothonotary:

cc: Deatrice White-Ahmed
Rochelle D. Booker

 

9 Super. Ct. Civ. R. 8(a)(2) states: “[a] pleading which sets forth a claim for relief. . .shall contain
a demand for judgment for the relief to which the party deems itself entitled.”

10 See Precision Air, Inc. v. Standara' Chlorine of Delaware, Inc., 654 A.2d 403, 407 (Del. 1995)
(finding a complaint that is vague and lacking in detail is still well-pleaded “if it puts the opposing
party on notice of the claim being brought against it”); See also Eureka Resources, LLC v. Range
Resources-Appalachia, LLC, 62 A.3d 1233, 1242 (Del. Super. Ct. 2012) (stating that in the context
of a motion to dismiss, the “Court’s perspective must be influenced by the liberal notice pleading
standards that are a hallmark of our civil rules, and the deference the Court is obliged to give to
plaintiffs when determining whether they have plead viable claims”).

ll See 10 Del. C. § 3724. The Plaintiff must serve Ms. Booker a copy of the filing pursuant to
Superior Ct. Civ. R. 5(b).